Citation Nr: 1446031	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II.

4.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

10.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran requested a Decision Review Officer Hearing in an October 2011 statement.  Nevertheless, the Veteran, through his representative indicated in a February 2013 statement that the Veteran had elected not to have a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, type II, entitlement to service connection for fecal incontinence and hypertension to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required insulin or regulation of activities at any time during the period on appeal.

2.  Erectile dysfunction and a cerebrovascular accident were not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's erectile dysfunction or cerebrovascular accident, and his active service, or between his erectile dysfunction or cerebrovascular accident, and his service-connected diabetes mellitus, type II. 

3.  The Veteran's currently-diagnosed diabetic peripheral neuropathy of the bilateral upper extremities is attributed to the Veteran's service-connected diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  Erectile dysfunction and a cerebrovascular accident were not incurred in or aggravated by service, and may not be presumed related to service, nor are they proximately due to or the result of his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Peripheral neuropathy of the bilateral upper extremities is proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating- Diabetes Mellitus

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2013).

Important for this case, a 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required. Id.

A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id.

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2013).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

At a March 2009 VA examination it was noted that the Veteran was diagnosed with diabetes mellitus in 2006.  It was noted that the Veteran was on glyburide and was also on a low carb diet.  The Veteran denied a history of hospitalization or surgery, pancreatic trauma, episodes of hypoglycemia reaction and ketoacidosis.  It was noted that he was following a restricted or special diet but had not been restricted in the ability to perform strenuous activates, providing some evidence against this claim.

At the Veteran's September 2011 VA examination he was diagnosed with diabetes with neurological manifestations.  It was noted that the Veteran was being treated with a restricted diet and oral hypoglycemic agents.  It was noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus, providing more evidence against this claim.

The Veteran has consistently been prescribed an oral hypoglycemic agent to control his blood sugar levels.  There is no evidence to show that the Veteran's diabetes is no longer controlled with an oral hypoglycemic agent alone.  The Veteran additionally self-reported at both of his VA examinations that he did not require regulation of activities as part of the medical management of his diabetes mellitus.  The VA examiner in September 2011 specifically found that the Veteran's diabetes mellitus did not impact the Veteran's ability to work. 

Consideration has been given to the September 2011 VA examiner's determination that the Veteran's diabetes mellitus, bilateral lower extremity peripheral neuropathy, coronary artery disease, and cerebrovascular accident residuals should not result in impairment with respect to sedentary aspects of employment but physical aspects of employment would include modifications for prolonged standing/walking and light duty work.  Additionally, a March 2009 VA examiner stated that the Veteran is not likely to be able to do physically demanding work in regard to his service-connected conditions.  Moreover, a March 2008 private examiner determined that the Veteran is permanently and totally disabled due to his diabetes with severe neuropathy.  However, in all instances, there is no indication that the Veteran's diabetes mellitus alone results in this regulation of activities.  Rather, the physicians listed a myriad of conditions that limit his ability to work.  The Board therefore finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus results in regulation of activities. 

Nevertheless, even if regulation of activities were demonstrated, the evidence does not reflect that the Veteran's diabetes mellitus is managed by insulin.  The evidence of record reflects that an oral hypoglycemic agent is required.  Accordingly, the criteria for a 40 percent rating for diabetes mellitus are not met.

The Board notes that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities, associated with his diabetes mellitus.  No other diabetic complications have been diagnosed.  The Veteran is already receiving separate compensable ratings for diabetic peripheral neuropathy of the lower extremities.  His peripheral neuropathy of the bilateral upper extremities will be granted by this Board decision below and will be initially rated by the RO when the service connection grants are effectuated.  As noted in the VA examinations, there is no indication that the Veteran has any other compensable complications.

Based on the above, the Board finds that no higher rating than 20 percent is warranted for the Veteran's diabetes mellitus under the General Ratings Formula.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

With respect to the Veteran's increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Erectile Dysfunction and Cerebrovascular Accident

The Veteran is seeking entitlement to service connection for erectile dysfunction and a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, type II. 

Addressing this question, a VA examiner noted in September 2011 that the Veteran's cerebrovascular accident (CVA) was less likely than not caused by or a result of the Veteran's diabetes mellitus.  The VA examiner additionally noted that the Veteran's CVA was not aggravated by the Veteran's service-connected diabetes mellitus.  The VA examiner explained that according to medical literature, strokes/residuals of strokes are a result of a multitude of causes which include that of coagulopathies, embolic events, thrombotic events, systemic hypoperfusion, vasculitis, atherosclerosis, atrial fibrillation, atrial flutter, heart valve abnormalities, infarction and recent myocardial.  The VA examiner noted that the Veteran has a history of cigarette smoking, being overweight, hyperlipidemia, and age all of which could contribute to his CVA.  He noted that lastly at the time the Veteran was hospitalized, his diabetes mellitus was not at the severity that would be associated with the development of a stroke as evidenced by his glucoses and A1C value at or near the time of his admission.

With respect to the Veteran's erectile dysfunction, the VA examiner noted that the Veteran's erectile dysfunction was not at least as likely as not related to his diabetes mellitus. In an October 2011 addendum opinion the VA examiner noted that the Veteran's erectile dysfunction was not aggravated by the Veteran's service-connected diabetes mellitus.  He rationalized that erectile dysfunction has risk factors associated with age, medications, hypertension, obesity, hyperlipidemia, smoking and psychogenic factors that would make one have an increased likelihood of developing this condition.  The VA examiner noted that the Veteran's diabetes mellitus has been relatively well controlled during the time that he has had erectile dysfunction.  There are no contradictory opinions of record. 

The Board notes that the Veteran's claim for service connection for hypertension has been remanded by the Board.  If service connection is eventually granted for hypertension the VA may reopen the claim for erectile dysfunction at that time and grant service connection for erectile dysfunction based on the above addendum opinion.  However, at this time there is no basis to grant the claim, and significant evidence against this claim. 

The Board has also considered the statements made by the Veteran relating his erectile dysfunction and CVA to his service-connected diabetes mellitus.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his erectile dysfunction or CVA.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such as the inability to maintain an erection or shortness of breath.  However, because erectile dysfunction and CVA are not the type of diseases that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's erectile dysfunction and CVA are found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for erectile dysfunction or CVA, to include as secondary to service-connected diabetes mellitus. 

The Board also considers the theory of entitlement to service connection for erectile dysfunction and a CVA on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to erectile dysfunction or cerebrovascular accident.  Next, post-service evidence does not reflect complaints of erectile dysfunction or cerebrovascular accident for many years after service discharge.  Specifically, treatment records first reflect complaints of erectile dysfunction and a cerebrovascular accident in 2008.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to either of these claimed disabilities until 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disabilities and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for about 40 years after service.  This long period without problems (while other problems are indicated) weighs against the claims.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his erectile dysfunction or cerebrovascular accident for over 40 years following separation from service. 

Moreover, importantly, although he filed a service connection claim for hemorrhoids in February 1967 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008 that he initially filed claims for erectile dysfunction and a cerebrovascular accident. 

The fact that the Veteran was aware of the VA benefits system, but did not file claims for disability benefits for his erectile dysfunction or cerebrovascular accident at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1967 but did not initially file claims for these problems until 2008.

Had the Veteran been experiencing either of these problems at that time, there seems to be no reason why the Veteran would not have also filed compensation claims for these disabilities at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his neurological system, heart and vascular systems were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of erectile dysfunction and cerebrovascular problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of erectile dysfunction and cerebrovascular problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and either his erectile dysfunction or his CVA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of erectile dysfunction or CVA, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran is service-connected for diabetes mellitus type II.  This is primarily a medical issue.  A VA medical opinion rendered in March 2009 states that it is at least as likely as not that the Veteran's diabetes mellitus contributed or aggravated the Veteran's sensory peripheral neuropathy of the distal median and ulnar nerves in both upper extremities.  A September 2011 VA examiner noted that the Veteran had upper extremity diabetic peripheral neuropathy although, he later stated in an addendum that this was not the case.  

VA treatment records in the claims file reflect a diagnosis of diabetic peripheral neuropathy of the bilateral extremities. See March 2008 VA treatment record.  

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  Thus, the claims for service connection for peripheral neuropathy of both the right and left upper extremities, secondary to diabetes mellitus, type II, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to his claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to the Veteran's diabetes mellitus, he was afforded VA examinations in March 2009 and September 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Next, with respect to his erectile dysfunction and CVA claims, the Veteran was afforded an examination for his secondary in September 2011.  An addendum opinion was obtained in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinions together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his secondary service connection claims have been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his direct service connection claims for erectile dysfunction or CVA, as they relate to service, the Board notes that VA medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that the Veteran's current erectile dysfunction or CVA disabilities are related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim. Accordingly, the Board finds that referral for additional VA medical examinations or opinions are not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with respect to the claims for peripheral neuropathy of the right and left upper extremities, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Peripheral Neuropathy of the Lower Extremities -  The Veteran most recently underwent a VA examination to assess the peripheral neuropathy of his lower extremities in September 2011.  It is unclear from the VA examination report whether the Veteran's service-connected peripheral neuropathy of the lower extremities is mild, moderate, moderately severe, or severe in nature.  Moreover, the VA examiner determined that the Veterans peripheral neuropathy does not really impact the Veteran's ability to work, which is in direct contradiction to a March 2008 letter from his private treating physician stating that the Veteran is permanently and totally disabled due to his diabetes with severe neuropathy.  Due to these inconsistencies the Board finds that an addendum opinion is warranted. 

Fecal Incontinence -  A March 2009 VA examiner noted that the Veteran's claimed fecal incontinence "can be" related to diabetes mellitus without the resort to speculation based on the available information.  It appears this may have been a typographical error.  In an August 2009 VA examination the VA examiner noted that the Veteran did not have neuropathy that would affect his anal sphincter.  

Nevertheless, in January 2011, the Veteran was diagnosed with GI autonomic neuropathy.  See January 2011 VA treatment record.  Therefore, for purposes of this appeal he has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, an addendum opinion regarding the etiology of this claimed disability is needed. 

Hypertension -  The Veteran maintains his hypertension is secondary to his service-connected diabetes mellitus, type II.  In March 2009 and September 2011, the Veteran underwent VA examinations that addressed his hypertension.   These examinations are not adequate.  Specifically, although the March 2009 and September 2011 VA examiners concluded that the Veteran's hypertension was not related to his service-connected diabetes mellitus, the examiners did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his hypertension.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

TDIU -  A March 2008 private treating physician opined that the Veteran is permanently and totally disabled due to diabetes with severe neuropathy.  Rationale was not provided.  A September 2009 VA examiner considered some of the Veteran's non-service connected disabilities when offering an opinion on the Veteran's employability.  Pursuant to this decision, the Veteran has now been granted service-connection for peripheral neuropathy of his bilateral upper extremities.  Based on the these newly service-connected disabilities, the Board finds that an addendum VA medical opinion is warranted to determine whether the Veteran may be unemplolyable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following: 

a) The examiner should identify the nerve group(s) involved with respect to the Veteran's bilateral peripheral neuropathy of the lower extremities (if any).  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fecal incontinence (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fecal incontinence (if any) is caused by his service-connected diabetes mellitus, type II.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fecal incontinence (if any) is aggravated by his service-connected diabetes mellitus, type II. 

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension had its onset during the Veteran's active service or is otherwise causally related to his service.  


f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected diabetes mellitus, type II.  

g) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

h) Whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


